UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-29219 SINOCUBATE, INC. (Exact name of registrant as specified in its charter) Nevada 98-0199508 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 65 Broadway, 7 th Floor New York, New York (Address of principal executive offices) (Zip Code) Issuer’s telephone number (347) 329 2954 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer,? accelerated filer?and smaller reporting company?in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Not Applicable APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock outstanding on August 11, 2011, was 2,907,655. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to SinoCubate, Inc.'s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 16, 2011 (the Form 10-Q), is to furnish Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. SINOCUBATE, INC. (A Development Stage Company) Form 10-Q PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets (Unaudited) F-1 Statement of Operations and Comprehensive Loss (Unaudited) F-2 Statement of Cash Flows (Unaudited) F-3 Statement of Stockholders' Deficiency (Unaudited) F-4 – F-5 Notes to Financial Statements (Unaudited) F-6 – F-11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4. CONTROLS AND PROCEDURES 5 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 6 ITEM 1A. RISK FACTORS 6 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 6 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 6 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 ITEM 5. OTHER INFORMATION 6 ITEM 6. EXHIBITS 7 SIGNATURES 8 2 SINOCUBATE, INC. (A Development Stage Company) Financial Statements (Unaudited) PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SINOCUBATE, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) (Amounts expressed in US dollars) June 30, (Unaudited) December 31, (audited) ASSETS Current Cash $ — $ — Stock receivable – note 2 — LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Accounts payable and accrued liabilities $ $ — Capital stock Preferred stock, $0.001 par value, 5,000,000 shares authorized, no shares issued or outstanding as of June 30, 2011 — — Common stock, $0.001 par value, 100,000,000 shares authorized 995,655 shares issued and outstanding as of June 30, 2011 Common stock subscribed but not yet issued – note 8 — Additional paid-in capital Deficit ) Deficit accumulated during the development stage ) $ — $ — The accompanying notes are an integral part of these financial statements. F-1 SINOCUBATE, INC. (A Development Stage Company) STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (Amounts expressed in US dollars) Three months ended, June 30, Six months ended June 30, January 1, 2004 (Date of Inception of the Development Stage) to June 30, General and administrative expenses: Amortization $ - $ - $ - $ - $ Bad debt - Corporate promotion - Finance charges - Insurance - Interest on notes payable - Management and consultant fees - - Office supplies and services Professional fees Rent - Wages - Loss before other items ) Other items: Loss on disposition of equipment - ) Write-down of intangible assets - ) Write-off of payables - Write-off of notes payable - Gain on settlement of lawsuit - Gain on sale of investment - Other income - Income (loss) from continuing operations ) Operating loss (income) from discontinued operations - ) Gain on sales of discontinued operations - Net income (loss) $ ) $ ) $ ) $ ) $ ) Basic and diluted income (loss) per Common share – continuing operations ) Weighted average number of common share outstanding – basic and diluted Comprehensive income (loss) Net income (loss) $ ) $ ) $ ) $ ) $ ) Foreign currency translation adjustment - Total comprehensive income (loss) $ ) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. F-2 SINOCUBATE, INC. (A Development Stage Company) STATEMENT OF CASH FLOWS (Unaudited) (Amounts expressed in US dollars) Six months ended January 1, 2004 (Date of Inception of the Development Stage) to June 30, June 30, Cash flows from operating activities: Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Finance charges — — Accrued interest on notes payable — — Amortization — — Accrued expenses and service costs assumed by majority shareholder Foreign exchange effect on notes payable — — Issuance of common stock for services — — Stock-based compensation — — Loss on disposition of equipment — — Write-down of intangible assets — — Write-off of payables — — ) Write-off of notes payable — — ) Gain on settlement of lawsuit — — ) Gain on sale of discontinued operations — — ) Gain on sale of investments — — ) Other income — — ) Changes in non-cash working capital items: Accounts payable and accrued liabilities — Cash used in continuing operations — — ) Discontinued operations — — ) Net cash used in operating activities — — ) Cash flows from investing activities: Proceeds from sale of subsidiary — — 1 Proceeds from assets disposition — — Purchase of equipment — — ) Net cash used in investing activities — — ) Cash flows from financing activities: Settlement of notes payable — — Proceeds from issuance of common stock — — Net cash provided by financing activities — — Effect of exchange rate changes on cash — — ) Change in cash — — ) Cash, beginning of period — — Cash, ending of period $ — $ — $ — Non-cash financing activities: Issuance of common shares to acquire securities $ $ — $ The accompanying notes are an integral part of these financial statements F-3 SINOCUBATE, INC. (A Development Stage Company) STATEMENT OF STOCKHOLDERS’ DEFICIENCY (Unaudited) (Amounts expressed in US dollars) Deficit Accumulated Accumulated Additional Other During the Common Shares Treasury Paid-in Subscriptions Comprehensive Development Number Amount Stock Capital Received Income Deficit Stage Total May 3, 1989 (Inception) through December 31, 1997 $ $
